—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered May 22, 1996, which convicted defendant, after a jury trial, of robbery in the second degree, and sentenced him to a term of IV2 to 4V2 years, unanimously affirmed.
The evidence that as the complainant was threatened by two youths, defendant, who had been sharing a bottle of beer with the youths, simultaneously picked up complainant’s bicycle, got on and rode away, was legally sufficient to support his conviction of robbery in the second degree (Penal Law §§ 160.00, 160.10 [1]). From this evidence, the jury could reasonably find *261that defendant had acted in concert to “use[ ] or threaten [] the immediate use of physical force upon” the complainant for the purpose of compelling him to deliver up property or to prevent or overcome resistance to the taking (ibid.; People v Smith, 79 NY2d 309). The trial court’s charge, read as a whole, conveyed the proper standards with respect to defendant’s liability for robbery. Concur — Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.,